
	
		II
		110th CONGRESS
		2d Session
		S. 2613
		IN THE SENATE OF THE UNITED STATES
		
			February 8
			 (legislative day, February 6), 2008
			Mr. Salazar introduced
			 the following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to require the
		  Secretary of the Treasury to transfer certain amounts to the State of Colorado,
		  and for other purposes.
	
	
		1.Treatment of Oil Shale
			 Reserve receiptsSection
			 7439(f) of title 10, United States Code, is amended—
			(1)in paragraph (2),
			 by inserting the earlier of December 31, 2007, or after
			 and ending on; and
			(2)by adding at the
			 end the following:
				
					(3)(A)Not less than
				$33,250,000 of the moneys deposited in the Treasury under paragraph (1) that
				exceed the amounts described in subparagraphs (A) and (B) of paragraph (2)
				shall be transferred by the Secretary of the Treasury to the State of Colorado
				for use in accordance with subparagraph (B).
						(B)Amounts transferred to the State of
				Colorado under subparagraph (A) shall be used by the State and political
				subdivisions of the State for—
							(i)conservation, restoration, and
				protection of land, water, and wildlife resources affected by oil or gas
				development activities in Garfield and Rio Blanco Counties in the State;
							(ii)repair, maintenance, and construction
				of State and county roads in each of those counties; and
							(iii)the conduct of capital improvement
				projects (including the construction and maintenance of sewer and water
				treatment plants) that are designed and carried out to address the impacts of
				oil and gas development activities in each of those counties.
							(4)(A)Beginning on January 1,
				2008, subject to subparagraph (B), all moneys received from a lease under this
				section (including moneys in the form of sales, bonuses, royalties (including
				interest charges collected under the Federal Oil and Gas Royalty Management Act
				of 1982 (30 U.S.C. 1701 et seq.)), and rentals) shall be distributed in
				accordance with section 35 of the Mineral Leasing Act (30 U.S.C. 191).
						(B)For the period beginning on January
				1, 2008, and ending on the date on which the Secretary of Energy and the
				Secretary of the Interior jointly carry out the certification under paragraph
				(2), amounts transferred by the Secretary of the Treasury to the State of
				Colorado in accordance with section 35 of the Mineral Leasing Act (30 U.S.C.
				191) shall be used by the State and political subdivisions of the State in
				accordance with paragraph
				(3)(B).
						.
			
